
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 326
		IN THE HOUSE OF REPRESENTATIVES
		
			June 22, 2011
			Ms. Waters submitted
			 the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Honoring Bishop Noel Jones for his 17 years
		  of service to the City of Refuge Church.
	
	
		Whereas, on June 15, 2011, Bishop Noel Jones will
			 celebrate his 17th pastoral anniversary;
		Whereas Bishop Jones inspires a growing membership of
			 17,000 people 5 times a week to become invigorated and transformed members of
			 the faith community through his unique and powerful message;
		Whereas at the age of 26, Bishop Jones accepted his first
			 pastorate at Bethel Temple of Longview in Longview, Texas;
		Whereas in June 1994, Bishop Jones was chosen to succeed
			 Bishop Robert W. McMurray as Shepherd to approximately 1,000 members of Greater
			 Bethany Community church in South Central Los Angeles, California;
		Whereas during his tenure, the membership of the City of
			 Refuge church grew exponentially resulting in a new house of worship being
			 acquired in 2003;
		Whereas as a noted Pastor and Evangelist, he has
			 consistently recognized the importance of cultivating integrity, commitment,
			 and faith within the community;
		Whereas through his dedication to ministering the power of
			 God, Bishop Jones became a featured columnist within the Nation's premiere
			 gospel publication, Gospel Today Magazine;
		Whereas Bishop Jones is a frequent guest on Trinity
			 Broadcasting Network (TBN) and appearing as a panelist on both C–SPAN and
			 NPR;
		Whereas in 1994, Bishop Jones founded Noel Jones
			 Ministries (NJM), formerly known as Jesus Alternative Ministries, in an effort
			 to address religion's inability to offer relevance to the changing climate of
			 the times;
		Whereas Noel Jones Ministries focuses on spreading the
			 gospel of Jesus Christ through the Word through media resources which are
			 currently on Inspiration Network during his Fresh Oil
			 broadcast;
		Whereas through his dedicated service and commitment to
			 Los Angeles, Bishop Jones has traveled across the world, preaching, lecturing,
			 teaching, encouraging, and strengthening the faith of people across the globe
			 from London to Africa and back to the United States;
		Whereas through his writings and keen insight, Bishop
			 Jones has been featured in a host of publications worldwide, and has most
			 recently published the book The Battle for the Mind;
		Whereas Bishop Jones has served on the board of directors
			 as a resident Bishop for the California District Council 16th Episcopal
			 District of the Pentecostal Assemblies of the World, Inc.;
		Whereas Bishop Jones was honored by the Mayor of Syracuse,
			 New York, for aiding in the establishment of a City-Wide Crusade Day which
			 includes a multicultural, nondenominational conference encouraging the
			 participation of all Syracuse and central New York residents; and
		Whereas through his ministry, including rehabilitative
			 programs and dedicated ministries for the deaf, artists, singles, the
			 incarcerated, youth, and young adults in addition to providing social avenues
			 for Christians, Bishop Jones serves as an inspiration the community: Now,
			 therefore, be it
		
	
		That the House of Representatives honors
			 Bishop Noel Jones on the occasion of his 17th pastoral anniversary and his
			 philanthropy, service, and social justice efforts in Los Angeles,
			 California.
		
